As filed with the Securities and Exchange Commission on June 4, 2009. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware 91-1957010 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) 99224 (Zip Code) 2009 EQUITY PARTICIPATION PLAN (Full title of the plan) Jeffrey D. Thomas President and Chief Executive Officer Ambassadors
